DETAILED ACTION
	In the Applicant’s reply of 05/03.2021, Claims 1, 4, 8, 10, and 11 were amended, Claims 12-15 were added, and Claim 2 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kersting (DE 102015107354 A1) in view of Jeong (KR 101694058 B1 I). Regarding Claim 1, Kersting teaches the first, second, and fourth elements of the claim (hereafter (1a), (1b), and (1d), respectively) but does not teach the third element (hereafter (1c)).
Kersting teaches
(1a), an air flow regulating device for an air inlet of a motor vehicle front-end module comprising: a supporting frame in which is installed a plurality of shutter flaps pivoting between a closed position and an open position (Figure 1, Reference Characters 11 and 12, below; Paragraph 36: “According to the invention, the closure device is used for regulating an air inlet to the radiator, wherein in the opened state the closure device 10 allows the air inlet to the radiator to supply, for example, an engine of the motor vehicle with fresh air and/or air conditioning the vehicle interior, and wherein in the closed state, the closure device prevents the air intake.” and Paragraph 37: “Furthermore, the closure device 10 with a carrier element 12 for receiving the closure elements 11 executed, wherein the carrier element 12 is formed like a frame…”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


(1b), a recess for receiving an electronic detection component (Paragraph 40: “…in Figs. 1 to 2 can be seen, on the support element 12…many other functionally essential components of the motor vehicle, such as different sensors, sensor modules, such as an adaptive cruise control (ACC), a camera, an air duct, one or more headlights are attached. For this purpose, the carrier element 12 is formed with corresponding recesses or fasteners, for example, molded or cast.”).
(1d), wherein the supporting frame comprises said recess for receiving the electronic detection component (see rejection for (1b), above).
As indicated above, Kersting teaches (1a), (1b), and (1d) but does not teach (1c). Jeong teaches (1c). Jeong teaches
(1c), a radiator grille wherein the plurality of shutter flaps contact the radiator grille when the shutter flaps are in the open position (Claim 3: “…a flap fixing mechanism provided in the radiator grille and the air flap to contact the air flaps operated by the air flaps to seal the air ducts by wind pressure...”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-flow regulating device of Kersting to provide shutter flaps that contact the radiator as taught by Jeong. Doing so would “improve airtightness between the air flaps and the radiator grill external active air flap device” as recognized by Jeong (Claim 3).
Regarding Claim 5, Kersting teaches that the supporting frame is capable of being fastened to a radiator grille (Paragraph 40: “…in Figs. 1 to 2 can be seen, on the support element 12…many other functionally essential components of the motor vehicle…For this purpose, the carrier element 12 is formed with corresponding recesses or fasteners, for example, molded or cast.”).
Regarding Claim 13, Kersting teaches an air-flow regulating device but does teach the actual orientation of the flaps when in the opened and closed positions. Jeong teaches that the plurality of shutter flaps extend in a longitudinal and transverse direction relative to the axis of the vehicle when open, and extend in a transverse and vertical direction relative to the axis of the vehicle when closed (Jeong Figures 1, 2, and 4, below; “Description of Embodiments” Paragraph 17: “Figs. 2 and 3 show a state in which the vehicle is in a stopped state and a low-speed running state, in which the air flap 20 is in a state before being horizontally laid, and the air passage 12 of the radiator grill 11 is in an open state.” and “Description of the Embodiments” Paragraphs 20 and 21: “Figures 4 and 5…the moving rod 51 moves downward…The air passage 12 of the radiator grill 11 is closed by the air flap 20…”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Jeong Figure 1)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Jeong Figure 2)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Jeong Figure 4)
Claims 3, 4, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kersting (DE 102015107354 A1) in view of Jeong (KR 101694058 B1 I) and further in view of Aigner (US 20040190985 A1 I). Regarding Claim 3, the combination of Kersting and Jeong teaches an air flow regulating device with a recess but does not teach a hollow space for an electronic detection component. Aigner teaches that the recess is defined by a housing comprising a hollow space in which the electronic detection component is contained (Aigner Figure 1, below; Paragraph 0019: “The component 14 is a distance control plate, to be used within the scope of a distance regulating or control device…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device recess of the combination of Kersting and Jeong to incorporate a hollow space for an electronic detection component as taught by Aigner. Providing a hollow space in the front grille would enable the assembly to avoid problems associated with “previous fixing systems that have used resilient steel discs which co-operate with correspondingly formed projections [which have proven] to be relatively expensive to produce and unreliable.” as recognized by Aigner (Paragraph 0005).
Regarding Claim 4, the combination of Kersting and Jeong teaches an air flow regulating device with a hollow space for an electronic detection component but does not teach a housing cover or an opening for a connector.
Aigner teaches a housing [that] comprises a cover so as to define with the housing a closed space inside which the electronic detection component is contained (Aigner Figure 1, below, Reference Character 14) and further teaches the housing comprising an opening through which the connector of the electronic detection component is capable of passing (Aigner Figure 3, below). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kersting and Jeong with a hollow space to incorporate a cover and connector opening as taught by Aigner. Doing so would provide a “simple, cheaply produced and reliable fixing system particularly for securing motor vehicle components to one another,” as recognized by Aigner (Paragraph 0006).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Aigner)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Aigner)
Regarding Claim 7, Kersting teaches a fastening means for retaining the electronic detection component (Kersting Figure 1, above; Paragraph 40: “…in Figs. 1 to 2 can be seen on the support element 12…many other functionally essential components of the motor vehicle, such as different sensors, sensor modules, such as an adaptive cruise control (ACC), a camera, an air duct, one or more headlights are attached. For this purpose, the carrier element 12 is formed with corresponding recesses or fasteners, for example, molded or cast.”).
Regarding Claim 15, the combination of Kersting and Jeong teaches an air flow regulating device with a recess but does not teach a hollow space for an electronic detection component. Aigner teaches that the recess is integrally formed with the supporting frame, thus defining a hollow space in which the electronic detection component can be inserted (see Aigner Figure 1, above plus rejections for (1b) and Claim 3, also above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kersting (DE 102015107354 A1) in view of Jeong (KR 101694058 B1 I) and further in view of Schoning et al. (US 20160368367 A1 I), hereafter “Schoning”. Regarding Claim 6, the combination of Kersting and Jeong teaches an air-flow regulating device comprising a supporting frame but does not teach a second recess for a camera. Schoning teaches a second recess for a viewing camera (Paragraph 0016: “It is further possible, that the functional component comprises…a camera... Herefore, the support element, for example, comprises fastening means for the functional components, for example, to connect the air flow and/or the sensor to the support element. Further, it can be intended that at least some of the functional components build a monolithic component with the support element and/or are integrally shaped with the support element. The functional component can further, for example, be connected to the support element in a removable or permanent way.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device comprising a supporting frame of Asano to incorporate a second recess for a camera as taught by Schoning. Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.), as observed by Schoning.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kersting (DE 102015107354 A1) in view of Jeong (KR 101694058 B1 I) and further in view of Yoo (US 20130081785 A1). Regarding Claim 8, the combination of Kersting and Jeong teaches an air flow regulating device but does not teach a link arrangement. Yoo teaches a link arranged on either side of the electronic detection component (Figures 3 and 4 below, Reference Characters 50 (printed circuit board), 20 (air flap), 22 (link)). 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Yoo)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(Yoo)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device of the combination of Kersting and Yoo to feature links arranged on either side of the electronic detection component as taught by Yoo. Doing so would enable “air flaps [to be] rotatably coupled to the duct 1 through a linkage 2, [with] an actuator 4 controlling an operation of the air flap according to external conditions,” as recognized by Yoo (Paragraph 0009).
(8b), wherein the link is mobile in the vertical direction relative to the vehicle axis (Yoo Figure 4, Reference Character 22, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-flow regulating device of the combination of Kersting and Jeong to include a mobile, vertically oriented link as taught by Yoo. Orienting the link vertically would enable it, in conjunction with other components, to control “operation of the air flap according to external conditions (engine temperature, cooling water temperature, or the like),” as recognized by Yoo (Paragraph 0009). Note that using something e.g., an orientation that is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.)
(8c), wherein the link rigidly interconnects the plurality of shutter flaps and ensures the simultaneous rotation of the plurality of shutter flaps (Paragraph 0009: “…the active air flap apparatus…is configured to include a duct fixedly mounted on a front end module of a vehicle, a plurality of air flaps rotatably coupled to the duct through a linkage…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-flow regulating device of the combination of Kersting and Jeong to provide a link that simultaneously rotates the shutter flaps as taught by Yoo. Doing so would enable the linkage, in conjunction with other components, to control “operation of the air flap according to external conditions (engine temperature, cooling water temperature, or the like),” as recognized by Yoo (Paragraph 0009).
Regarding Claim 9, the combination of Kersting and Jeong teaches an air flow regulating device but does not teach an arrangement of the electronic detection component. Yoo teaches the electronic detection component arranged between two shutter flaps (Paragraph 0035: “In this configuration, the PCB (printed circuit board) is fixedly mounted on a central portion of a back surface of the duct 10, and two air flaps 20 are mounted below and above below and above the left and right portions respectively, based on the PCB 50, and thus a total of four air flaps 20 are mounted.”; Figure 3, above, Reference Characters 50 and 20).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device of modified Asano to arrange the electronic detection component between two shutter flaps as taught by Yoo. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, G.), as recognized by Yoo (Figures 3 and 4).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pickl (US 20150321547 A1 I) in view of Kersting (DE 102015107354 A1) and further in view of Jeong (KR 101694058 B1 I). Regarding Claim 10, Pickl teaches the first two elements (hereafter (10a) and (10b), respectively) and the fifth element (hereafter (10e) but does not teach the third, fourth, sixth, or seventh elements (hereafter (10c), (10d), (10f), and (10g), respectively). Kersting teaches (10c), (10d), and (10g). Jeong teaches (10f).
 Pickl teaches
(10a) and (10b), a motor vehicle comprising a radiator grille, and air inlet, (Paragraph 0007: “According to one aspect of the present invention, a vehicle, in particular a motor vehicle, includes a vehicle front having a front end provided with an air inlet in communication with an air duct…” and “Disposed in the cooling-air duct is a radiator…”;
(10e), plurality of shutter flaps extending the line of the radiator grille when the shutter flaps are in the open position (Paragraph 0010: “According to another advantageous feature of the present invention, the air inlet can be sized to extend to an area of a radiator grille or to extend to an area of the front end in close vicinity of the radiator grille.”).
As indicated above, Pickl teaches (10a), (10b), and (10e) but does not teach (10c), (10d), or (10g). Kersting teaches (10c), (10d), and (10g). Kersting teaches
(10c), a regulating device comprising: a supporting frame in which is installed a plurality of shutter flaps pivoting between a closed position and an open position (see rejection for (1a), above).
(10d), a recess for receiving an electronic detection component (see rejection for (1b), above).
(10g), wherein the supporting frame comprises said recess for receiving the electronic detection component (see rejection for (1d), above).
As indicated above, Pickl teaches (10a), (10b), and (10e) but does not teach (10f). Jeong teaches (10f). Jeong teaches
(10f), wherein the plurality of shutter flaps contact the radiator grille when the shutter flaps are in the open position (see rejection for (1c), above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kersting (DE 102015107354 A1) and further in view of Schoning et al. (US 20160368367 A1 I) (hereafter “Schoning”), Asano (US 20140102817 A1 I), and Jeong (KR 101694058 B1 I). Regarding Claim 11, Kersting teaches the first and second elements of the claim (hereafter (11a) and (11b), respectively) but does not teach the third, fourth, or fifth elements (hereafter (11c), (11d), and (11e), respectively). Schoning teaches (11c), Asano teaches (11d), and Jeong teaches (11e).
Kersting teaches
(11a), an air flow regulating device for an air inlet of a motor vehicle front-end module, the air flow regulating device comprising: a supporting frame in which is installed a plurality of shutter flaps pivoting between a closed position and an open position (see rejection for (1a), above).
(11b), a recess for receiving an electronic detection component arranged between two of the plurality of shutter flaps (see Kersting Figure 1 and rejection for (1b), above).
As indicated above, Kersting teaches element (11a) and (11b) but does not teach element (11c). Schoning teaches (11c). Schoning teaches
 (11c), an actuator arranged between the two shutter flaps, near the electronic detection component and in the center of the air flow regulating device (Figure 4, below; Paragraph 0052: “Thereby, it can be recognized that the closing device 10 according to the invention and particularly the support element 12 are configured for the acceptance of an actuator 15 for operating, meaning particularly for the gear and/or movement of the closing elements 11.”).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Schoning)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow regulating device of Asano to incorporate an actuator arranged between the two shutter flaps as taught by Schoning. Doing so would provide the ability to “drive at least one closing element”, as observed by Schoning (Paragraph 0021).
As indicated above, Kersting teaches (11a) and (11b) but does not teach (11d). Asano teaches (11d). Asano teaches
(11d), the actuator being configured to control the position of the shutter flaps (Paragraph 0025: “In further detail, the grille shutter apparatus 10 is configured with the shutter mechanism including plural movable fins and an actuator driving the shutter mechanism 12 so that the shutter mechanism 12 opens and closes.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-flow regulating device of the combination of Kersting and Schoning to provide an actuator configured to control the position of the shutter flaps as taught by Asano. Doing so would enable the shutter mechanism to open and close as recognized by Asano (Paragraph 0025). Note that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.).
As indicated above, Kersting teaches (11a) and (11b) but does not teach (11e). Jeong teaches (11e). Jeong teaches
(11e), wherein the plurality of shutter flaps contact the radiator grille when the shutter flaps are in the open position (see rejection for (1c), above).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kersting (DE 102015107354 A1) in view of Jeong (KR 101694058 B1 I) and further in view of Schoning et al. (US 20160368367 A1 I), hereafter “Schoning”. Regarding Claim 12, the combination of Kersting and Jeong teaches an air-flow regulating device but does not teach a plurality of bearings in the support frame. Schoning teaches that the supporting frame has a plurality of bearings in which pivot pins or arms of the plurality of shutter flaps are introduced (Figures 9 and 10, below; Paragraph 0055: “In FIGS. 9 and 10 the assembly and bearing of the closing elements 11 of the closing device 10 according to the invention is shown. Thereby, the support element 12 which can be configured as a frame, comprises one or multiple bearing elements 19 respectively for each closing element 11.”).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(Schoning)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-flow regulating device of the combination of Kersting and Jeong to incorporate bearings as taught by Schoning. Doing so would improve the “turnable mounting about the longitudinal axis of the air flap” as recognized by Schoning (Paragraph 0024). Note that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kersting (DE 102015107354 A1) in view of Jeong (KR 101694058 B1 I) and further in view of Frayer III (US 20140273806 A1 I). Regarding Claim 14, the combination of Kersting and Jeong teaches an air-flow regulating device but does not teach horizontal and vertical bars. Frayer III teaches that the radiator grille comprises horizontal bars extending across the width of the air inlet and vertical bars extending over the height of the air inlet (Figure 1, Reference Items 20, 22, and 24, below; Paragraph 0044: “The grille 12 may include an outer frame 16 having structure for mounting the assembly to the vehicle...As shown in FIG. 1, the grille 12 includes a plurality of first horizontal ribs or bars 20, a plurality of second horizontal ribs or bars 22, and a central, generally vertical rib or bar 24. The bars 20, 22, 24 may at least partially traverse the opening 18.”).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(Frayer III)
	
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-flow regulating device of the combination of Kersting and Jeong to provide horizontal and vertical bars as taught by Frayer III. Doing so would provide “structure for mounting the assembly to the vehicle” as recognized by X (Paragraph 0044). Note that combining prior art elements according to known methods to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/03/21 have been fully considered but they are not persuasive. Regarding Claim 12, Schoning incorporates a plurality of bearings and thus, as set forth above, using bearings for pivot pins or pivot arms is thereby known in the art. Regarding Claim 13, Jeong specifies orientation of opened and closed flaps and thus, as set forth above, and, as set forth above, flap orientations are thereby known in the art. Regarding Claim 14, Frayer III incorporates vertical and horizontal bars and thus, as set forth above, implementation of bars is thereby known in the art. Regarding Claim 15, the combination of Kersting and Aigner incorporates an integral recess that defines a hollow space and thus, as set forth above, the hollow space in the recess is known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618